Citation Nr: 1628305	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  14-06 950A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for an ear disability.

2.  Entitlement to service connection for prostate cancer.  

3.  Entitlement to service connection for a heart disability to include supraventricular arrhythmias.

4.  Entitlement to service connection for a stomach or intestinal disability, to include diverticulitis.


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1957 to January 1959.

These matters come before the Board of Veterans Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran was scheduled to appear at a Board hearing in April 2016, in compliance with his March 2014 request.  The Veteran failed to appear.  Therefore, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for ear disabilities and a gastrointestinal disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


	(CONTINUED ON NEXT PAGE)


FINDINGS OF FACT

1. There is no probative evidence of an in-service event or injury related to the Veteran's prostate cancer.

2.  The Veteran's heart disorder had its onset during active service.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for prostate cancer have not been met. 38 U.S.C.A. §§ 1101, 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307 (2015).

2. The criteria for establishing entitlement to service connection for a heart disorder are met. 38 U.S.C.A. §§ 1101, 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met. There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application. VA notified the Veteran in June 2010, August 2010, and March 2011 of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain. 

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim. As to the issues currently before the Board, there is no evidence that additional records have yet to be requested, or that a VA examination is in order. 

Some of the Veteran's service treatment records and personnel records were partially destroyed in the 1973 fire at the National Personnel Records Center (NPRC). When service records are unavailable through no fault of a veteran, the Board has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule. Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). As will be explained below, the Board finds that the heightened duty to assist has been met. 

In February 2011 correspondence, the Veteran was informed that his service treatment records may have been destroyed in the 1973 fire and that complete records could not be reconstructed.  VA has associated partial service treatment records, including records relevant to these claims.

Further, the case law does not lower the legal standard for proving a claim for service connection in such circumstances, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant. See Russo v. Brown, 9 Vet. App. 46 (1996). Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

VA satisfied its duty to obtain a medical opinion when required. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon, supra. Here, the Veteran has not been afforded a medical examination with a medical opinion addressing his claims for prostate cancer or an ear disorder. However, the Board finds that a VA examination is not necessary with respect to those claims. 

A medical examination or medical opinion may be deemed necessary where the record contains competent evidence of a current disability or persistent or recurrent symptoms of a disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service. McLendon, 20 Vet. App. at 83. Here, as the claims file contains no competent evidence of an in-service event, injury, or disease, nor an indication that the Veteran's prostate cancer is associated with any in-service event, an examination is not necessary to satisfy VA's duty to assist.

In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159(c).

Law and analysis

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303(a) (2015). Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service. See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Prostate cancer

The Veteran asserts that his prostate cancer should be service connected. In his June 2010 claim, the Veteran stated that he had prostate problems in service.  

The available service treatment records contain no evidence of complaints, symptoms, or treatment for a prostate disorder.  A December 1958 physical examination shows a normal prostate. Post service treatment records show the Veteran was diagnosed with prostate cancer in 2009.

The Board finds that the most probative evidence does not support the occurrence of an event, disease, or injury in service that is related to the Veteran's current prostate cancer.  The Board recognizes that the Veteran has asserted that he experienced prostate problems in service; however, he has not described any specific symptoms or stated the basis for his belief that these problems are related to his diagnosis of prostate cancer more than 50 years after his separation from service.  

Moreover, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), establishing the etiology of disorders such prostate cancer falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer). Thus, the Veteran is not competent to provide a nexus between his current diagnosis of cancer and service.

For these reasons, the Board finds that the most probative evidence does not support the Veteran's claim for service connection for prostate cancer, and service connection must therefore be denied.

Heart disorder

In May 1958, during service, the Veteran was treated for tachycardia, paroxysmal, atrial.  The Veteran reported that this was his fifth instance of experiencing these symptoms during the prior five year and that he began having these symptoms in high school, i.e. prior to service.  The record shows that the Veteran indicated that he was seen by physicians and was advised to decrease his coffee and tea intake but had never required medication.  

A December 1958 report of medical history shows the Veteran had "nervous heart" several times.  A contemporaneous examination showed the Veteran "has nervous heart and occasionally faints due to [increased] rate."

 A document created in September 2010 based on the Veteran's service treatment records showed that he had a diagnosis of tachycardia, paroxysmal that was "present during current episode, not previously recorded, no sequela of another diagnosis, and did not exist prior to active military service."

The Veteran currently has a diagnosis of supraventricular tachycardia, paroxysmal.  

The Veteran underwent a VA examination in September 2011.  The examiner opined that the Veteran's tachycardia existed prior to his military service and there is no evidence that it was aggravated by his military service.  Therefore, the examiner concluded that it was less likely than not due to the in-service event, illness, or injury.  

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto. Only such conditions as are recorded in examination reports are to be considered as noted. 38 U.S.C.A. §§ 1111, 1131, 1132; 38 C.F.R. § 3.304(b). VA's General Counsel held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service.

In this matter, the Veteran's entrance examination is unavailable; therefore, there are no defects noted upon entry and the Veteran is presumed sound.  Although the records show that the Veteran reported feeling episodes of an increased heart rate prior to service, this is insufficient to constitute clear and unmistakable evidence of a pre-existing condition as there is no medical evidence of a diagnosis of a disorder and there is evidence that such disorder did not exist prior to service, as noted in the September 2010 VA document.  Therefore, the Veteran is presumed sound upon entry.

Given the presumption of soundness, the Veteran was first diagnosed with tachycardia, paroxysmal during service and the VA examiner and the Veteran have both noted that he has a present diagnosis and has experienced symptoms of this heart disorder since his in-service diagnosis.  Therefore, the Board finds that service connection is warranted.  

ORDER

Service connection for prostate cancer is denied.

Service connection for a heart disorder is granted. 


REMAND

Ear Disorders

The Veteran contends that he has an inner ear disorder that was incurred during his active service.  In his June 2010 claim the Veteran stated that he "fell out several times while [he] was in the Army due to [an inner ear condition]." A December 1958 medical history showed the Veteran reported ringing in his ears since having rheumatic fever; however, a physical examination showed that a clinical evaluation of his ears was normal. Post-service treatment records that he had fluid on his ear after having bronchitis in February 1999.  Treatment records from 2010 through 2013 show treatment for chronic otitis media, vertigo, and dizziness.     

Symptoms such as vertigo or dizziness are observable symptoms that a lay person is competent to report. The Veteran has reasonably asserted that he had such symptoms during service in his statement that he "fell out" several times during service due to an ear condition. Given the evidence of record, the Board finds that an examination is warranted to determine if the Veteran's reported symptoms during service are related to his current diagnoses of chronic otitis media, vertigo, and dizziness.  38 U.S.C. § 5103A (West 2014).

Gastrointestinal Condition

The Veteran contends that he had food poisoning during service and has experienced stomach problems ever since.  

Service treatment records show the Veteran was treated for gastroenteritis due to salmonella species, mild in November 1958.  The Veteran was admitted to the hospital for treatment.  It was noted to have been treated and improved.  A profile classification noted his condition to be temporary.  

A December 1958 medical history showed the Veteran reported that he gets car sick easily but denied melena or hematemesis.  A contemporaneous physical examination showed no significant abnormality of his gastrointestinal system.  The examiner also noted that the Veteran had gastroenteritis due to food poisoning.  

Post service treatment records show the Veteran was diagnosed with diverticulitis, abdominal pain, gastroesophageal reflux disease, and peptic ulcer disease. 

A VA examination was conducted in September 2011.  The examiner opined that 

"diverticulitis occurred many years after food poisoning episode in military.  Food poisoning does not cause diverticulitis.  Note vet does report non diverticulitis symptoms of spastic colon during and within a year of discharge from the military although there is no documentation available to support that."

In May 2014, the Veteran submitted an online article entitled "Food Poisoning Long Term Effects."  The article discussed how severe food poisoning particularly from salmonella, has the potential to cause lasting complications, including damage to the large intestine.  

The Board finds that the VA examination is inadequate.  Although an opinion was provided, it does not appear that is was based upon a physical examination of the Veteran.  Additionally although the examiner opined on the Veteran diverticulitis, no opinion was offered regarding his other gastrointestinal disorders.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). On remand, the Veteran should be afforded a new VA examination to assess the nature and etiology of his gastrointestinal disorders and whether they are related to his in-service food poisoning.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding VA and/or private medical records and associated them with the claims file.

2. Following completion of the above, schedule the Veteran for a VA examination to determine the etiology of his claimed ear disorders. The examiner should review the claims folder and note such review in the examination report or an addendum. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current ear disorders, to include chronic otitis media, vertigo, or dizziness, were incurred during active service. 

The examiner is advised that the Veteran is competent to report symptoms, including dizziness or vertigo, and that his reports must be considered in formulating the requested opinions despite any lack of corroborating treatment records. If his reports are discounted, the examiner should provide a reason for doing so. 

A complete rationale should be given for all opinions and conclusions expressed. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. Schedule the Veteran for a new VA examination to determine the etiology of any gastrointestinal disorder. The examiner should review the claims folder and note such review in the examination report or an addendum. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current gastrointestinal disorder is the result of an injury or disease in active service, including the reported food poisoning. 

The examiner shall consider the Veteran's medical literature regarding the long term effects of food poisoning.  

A complete rationale should be given for all opinions and conclusions expressed. 

The examiner is advised that the Veteran is competent to report observable symptoms, and that his reports must be considered in formulating the requested opinions. If his reports are discounted, the examiner should provide a reason for doing so. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4. After the development requested has been completed, review the medical reports to ensure that they are in compliance with the directives of this Remand. If the reports are deficient in any manner, implement corrective procedures. 

5. Thereafter, the RO or AMC should readjudicate the Veteran's claims. If any benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond. The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


